Citation Nr: 0028114	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  97-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected disability pension purposes, including 
consideration on an extra-schedular basis, pursuant to 38 
C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from August 12, 1971, to 
November 19, 1971.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a November 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which 
denied the benefit sought on appeal.  A notice of 
disagreement was received in December 1996, a Statement of 
the Case was issued in May 1997, and a substantive appeal was 
received in June 1997.

During the pendency of this appeal, the veteran sought 
service connection for a right knee disorder.  A rating 
decision denying that claim was issued in March 2000.  There 
is no evidence of record that the veteran has disagreed with 
or appealed the denial of that benefit, and the claim of 
entitlement to service connection for a right knee disorder 
is not before the Board on appeal.


REMAND

The Board notes that each disability involved in a pension 
case must be assigned a disability rating, and the diagnostic 
codes used in evaluating each disability relevant to the 
outcome of the pension claim should be discussed.  Roberts v. 
Derwinski, 2 Vet. App. 387 (1992).  In this regard, the Board 
notes that the Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, provides separate diagnostic codes for the cervical, 
thoracic, and lumbar segments of the spine.  Under these 
diagnostic codes, each segment of the spine affected by a 
disorder is evaluated separately.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290-5295.  

The November 1996 rating decision, the rating decision 
underlying the appeal before the Board, reflects that the RO 
has assigned a 10 percent evaluation, under Diagnostic Codes 
5003-5290, for the veteran's cervical, thoracic, and lumbar 
spinal stenosis with degenerative disc disease.  It does not 
appear that the RO has separately evaluated the veteran's 
cervical, thoracic, and lumbar spine disorders.  Further 
development of the medical evidence as to the severity of the 
disability present in each spinal segment, including more 
complete neurological evaluation, is required.

The Board also notes that, since the RO last evaluated the 
veteran's right and left knee disorders under Diagnostic Code 
(DC) 5257, VA's General Counsel has indicated that a claimant 
whose knee disorder is evaluated under DC 5257 for 
instability, locking, or subluxation, and who also has 
arthritis of the knee, may be rated separately under 
Diagnostic Codes 5003 for the arthritis.  VAOPGCPREC 23-97 
(1997); see also VAGCOPPREC 9-98 (Aug. 14, 1998).  The 
veteran's right and left knee disorders should be re-
evaluated to ascertain whether he has been evaluated for each 
separate knee disability present.

The Board notes that the most recent medical evidence of 
record is dated in July 1997, more than three years ago.  A 
current medical examination, including medical opinion as to 
the veteran's employability, should be obtained.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  VA clinical records from July 1997 to 
the present, and any relevant VA medical 
records not already associated with the 
claims file should be obtained. 

2.  The RO should undertake all 
appropriate development, first scheduling 
examination(s) as necessary to diagnose 
and identify all current disorders, and 
then scheduling any additional VA 
examinations necessary to determine the 
severity of each disorder present.  The 
veteran's claims folder is to be made 
available to each examiner for review 
prior to the examination, and the 
examiner should be asked to indicate in 
the examination report whether the claims 
folder was reviewed.  

In evaluating musculoskeletal disability 
and spine disability, all ranges of 
motion should be expressed in degrees, 
and the examiner should state whether 
there is pain on motion, and should state 
where in the range of motion pain begins, 
if present.  

Each examiner should provide an opinion 
as to the effect of the disorders 
evaluated by that examiner on the 
veteran's employability.

3.  After such development, the RO should 
review the expanded record and then 
separately rate each disorder found to be 
present, including separately rating each 
spinal segment under the appropriate 
diagnostic code(s).  The RO should then 
consider the veteran's claim for a total 
rating under both objective ("average 
person") and subjective standards.  38 
U.S.C.A. §§ 1502, 1521 (West 1991); 38 
C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 
4.15, 4.17.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992).

4.  If the veteran's claim for non-
service-connected pension remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



